Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 7, 2014

                                       No. 04-14-00418-CV

                                  IN THE INTEREST OF A.S.,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-00002
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
         Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. We have held that in parental-termination appeals, a procedure akin to Anders is
necessary to best protect the statutory right to counsel on appeal, to provide a procedural
mechanism for counsel to fulfill his ethical obligations, to assist the court in deciding appeals,
and to provide consistent procedures for all indigent litigants. See In re R.R., No. 04-03-00096-
CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.). In compliance with the
procedure set out in Anders, counsel states he has sent copies of the brief and motion to withdraw
to appellant and written a letter explaining to appellant his rights to review the record and file a
pro se brief. See Kelly v. State, No. PD-0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25,
2014). Appellant also has the right to file a pro se petition for discretionary review with the
Texas Supreme Court if this court determines the appeal is frivolous. See Kelly v. State, No. PD-
0702-13, 2014 WL 2865901, at *3 (Tex. Crim. App. June 25, 2014); In re R.R., 2003 WL
21157944, at *4 (applying Anders procedures to parental termination cases). If appellant desires
to file a pro se brief, we ORDER that he do so on or before September 8, 2014. If appellant
desires to review the appellate record, he must file a written request for access to the record with
this court by August 22, 2014. The request must be mailed to: Fourth Court of Appeals, 300
Dolorosa, Suite 3200, San Antonio, Texas 78205. If appellant timely requests access to the
record, the deadline to file appellant’s pro se brief will be reset.

        The State has already filed a letter waiving its right to respond to the Anders brief filed by
appellant’s counsel. If appellant files a timely pro se brief, the State may file a responsive brief
no later than thirty days after appellant’s pro se brief is filed in this court.

    We ORDER the motion to withdraw, filed by appellant’s counsel, to be HELD IN
ABEYANCE pending further order of the court.
       We further ORDER the clerk of this court to serve a copy of this order on appellant, his
counsel, appellee, and the clerk of the trial court.




                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court